                                                               Case 2:20-cv-10432-MWF-SK Document 1 Filed 11/13/20 Page 1 of 8 Page ID #:1




                                                                1 ALAN H. BARBANEL (Cal Bar No. 108196)
                                                                   abarbanel@btlawla.com
                                                                2 PAUL A. IMPELLEZZERI (Cal Bar No. 231012)
                                                                   pimpellezzeri@btlawla.com
                                                                3 BARBANEL & TREUER, P.C.
                                                                  1925 Century Park East, Suite 350
                                                                4 Los Angeles, California 90067
                                                                  Telephone: (310) 282-8088
                                                                5 Facsimile: (310) 282-8779
                                                                6 Attorneys for Plaintiff, GENERAL STAR
                                                                  INDEMNITY COMPANY
                                                                7
                                                                8                          UNITED STATES DISTRICT COURT
                                                                9              CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
                                                               10
                                                               11 GENERAL STAR INDEMNITY                        Case No.
                     Tel (310) 282-8088 • Fax (310) 282-8779
P.C.




                                                                  COMPANY ,
                         1925 Century Park East, Suite 350
                           Los Angeles, California 90067




                                                               12
Barbanel & Treuer,




                                                                          Plaintiff,
                                 Attorneys at Law




                                                               13                                               PLAINTIFF GENERAL STAR
                                                                      vs.                                       INDEMNITY COMPANY’S
                                                               14                                               COMPLAINT FOR
                                                                  KHANEH HOLDINGS, LLC,                         DECLARATORY JUDGMENT
                                                               15
                                                                          Defendant.
                                                               16
                                                               17
                                                               18
                                                               19
                                                               20         Plaintiff GENERAL STAR INDEMNITY COMPANY (“General Star”) files
                                                               21 this action in the United States District Court for the Central District of California on
                                                               22 the basis of Diversity of Citizenship, pursuant to 28 U.S.C. § 1332, and alleges as
                                                               23 follows:
                                                               24                                     JURISDICTION
                                                               25         1.      This Court has original jurisdiction under 28 U.S.C. §1332 because this
                                                               26 is a civil action for declaratory judgment between citizens of different states and the
                                                               27 amount in controversy, exclusive of any interest and costs, exceeds $75,000.00.
                                                               28

509509.1                                                             PLAINTIFF GENERAL STAR INDEMNITY COMPANY’S COMPLAINT FOR DECLARATORY JUDGMENT
                                                               Case 2:20-cv-10432-MWF-SK Document 1 Filed 11/13/20 Page 2 of 8 Page ID #:2




                                                                1         2.    This is an action for declaratory judgment pursuant to 28 U.S.C. § 2201
                                                                2 and Rule 57 of the Federal Rules of Civil Procedure to resolve an issue of actual
                                                                3 controversy between the parties.
                                                                4         3.    General Star is a citizen of the states of Delaware and Connecticut
                                                                5 because it is incorporated under the laws of the state of Delaware and has its principal
                                                                6 place of business in Stamford, Connecticut.
                                                                7         4.    Stamford, Connecticut, is General Star’s principal place of business
                                                                8 because it performs the majority of its executive and administrative functions and its
                                                                9 officers direct, control, and coordinate its activities from its headquarters in Stamford,
                                                               10 Connecticut. Corporate policies and procedures of General Star are implemented
                                                               11 through its headquarters in Stamford, Connecticut, which is where its “nerve center”
                     Tel (310) 282-8088 • Fax (310) 282-8779
P.C.

                         1925 Century Park East, Suite 350
                           Los Angeles, California 90067




                                                               12 is located.
Barbanel & Treuer,
                                 Attorneys at Law




                                                               13         5.    Defendant Khaneh Holdings, LLC (“Khaneh”) is a Nevada limited
                                                               14 liability company with its offices headquartered in California. Khaneh is authorized
                                                               15 to conduct and did conduct business in California.
                                                               16                                          VENUE
                                                               17         6.    Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b)(1) and
                                                               18 (b)(2) in that the defendant is a citizen of California and the defendant resides within
                                                               19 this judicial district. Additionally, all the events giving rise to the causes of action
                                                               20 asserted in this complaint took place within this judicial district as it involves an
                                                               21 insurance policy which was delivered to Khaneh in the City of Los Angeles,
                                                               22 California; the Policy insures property located in the City of Los Angeles; and the
                                                               23 events giving rise the insurance claim that is the subject of this suit took place in the
                                                               24 City of Los Angeles.
                                                               25                             ISSUANCE OF THE POLICY
                                                               26         7.    General Star issued a Commercial Insurance Policy, number
                                                               27 IMA359733, to Khaneh effective February 12, 2019 through February 12, 2020, but
                                                               28

                                                                                                               2
509509.1                                                             PLAINTIFF GENERAL STAR INDEMNITY COMPANY’S COMPLAINT FOR DECLARATORY JUDGMENT
                                                               Case 2:20-cv-10432-MWF-SK Document 1 Filed 11/13/20 Page 3 of 8 Page ID #:3




                                                                1 extended by endorsement to March 17, 2020 (the “Policy”). A true and correct copy
                                                                2 of the Policy is attached as Exhibit “A”.
                                                                3         8.    The Policy includes a Commercial Property Coverage Part, Commercial
                                                                4 General Liability Coverage Part, and Equipment Breakdown Coverage with respect
                                                                5 to a single family home located at 1654 Blue Jay Way, Los Angeles, California (the
                                                                6 “Blue Jay House”).
                                                                7         9.    The Policy’s Commercial Property Coverage Part provides Building and
                                                                8 Personal Property (“BPP”) coverage, pursuant to the terms of the “Building and
                                                                9 Personal Property Coverage Form” CP 00 10 10 12, with $6,376,000 building and
                                                               10 $100,000 personal property limits of insurance. The Policy also provides Business
                                                               11 Income with Extra Expense (“BI”) coverage, pursuant to the “Business Income (And
                     Tel (310) 282-8088 • Fax (310) 282-8779
P.C.

                         1925 Century Park East, Suite 350
                           Los Angeles, California 90067




                                                               12 Extra Expense) Coverage Form” CP 00 30 10 12, with a $1,000,000 limit of
Barbanel & Treuer,
                                 Attorneys at Law




                                                               13 insurance.
                                                               14         10.   The Policy’s BPP coverage is limited to coverage for “direct physical
                                                               15 loss of or damage to Covered Property” resulting from any “Covered Cause of Loss.”
                                                               16         11.   The Policy’s BI coverage provides coverage for “the actual loss of
                                                               17 Business Income” the Insured sustains due to the “suspension” of its operations. The
                                                               18 “suspension” must be “caused by direct physical loss of or damage” to the Insured’s
                                                               19 property. The loss of Business Income “must be caused by or result from a Covered
                                                               20 Cause of Loss.” Accordingly, both the BPP coverage and BI coverage are limited by
                                                               21 what is a “Covered Cause of Loss” under the Policy.
                                                               22         12.   The terms and conditions of what is a “Covered Cause of Loss” are
                                                               23 provided by the “Causes of Loss – Special Form” CP 10 30 09 17. Section A. of that
                                                               24 form, titled “Covered Causes of Loss,” states that a “Covered Cause of Loss” means
                                                               25 “direct physical loss unless the loss is excluded or limited in this policy.” Section B.
                                                               26 of the same form, titled “Exclusions,” identifies causes of loss or damage that do not
                                                               27 constitute a “Covered Cause of Loss.” Paragraph 1.g.(3) of that section (the “Water
                                                               28 Exclusion”) specifically provides, in relevant part, as follows:

                                                                                                              3
509509.1                                                             PLAINTIFF GENERAL STAR INDEMNITY COMPANY’S COMPLAINT FOR DECLARATORY JUDGMENT
                                                               Case 2:20-cv-10432-MWF-SK Document 1 Filed 11/13/20 Page 4 of 8 Page ID #:4




                                                                1        B. Exclusions
                                                                2
                                                                               1.     We will not pay for loss or damage caused directly or
                                                                3                     indirectly by any of the following. Such loss or damage is
                                                                                      excluded regardless of any other cause or event that
                                                                4
                                                                                      contributes concurrently or in any sequence to the loss.
                                                                5              ***
                                                                                      g.    Water
                                                                6
                                                                7                     ***
                                                                                            (3)    Water that backs up or overflows or
                                                                8
                                                                                                   is otherwise discharged from a
                                                                9                                  sewer, drain, sump, sump pump or
                                                               10                                  related equipment;
                                                                                            ***
                                                               11                     This exclusion applies regardless of whether any of the
                     Tel (310) 282-8088 • Fax (310) 282-8779
P.C.

                         1925 Century Park East, Suite 350




                                                                                      above, in Paragraphs (1) through (5), is caused by an act of
                           Los Angeles, California 90067




                                                               12
Barbanel & Treuer,




                                                                                      nature or is otherwise caused.
                                 Attorneys at Law




                                                               13
                                                               14        13.   Accordingly, pursuant to the Water Exclusion, loss or damage caused by

                                                               15 water that backs up or overflows or is otherwise discharged from a sewer or drain is
                                                               16 not covered under the Policy’s BPP coverage or BI coverage.
                                                               17        14.   Even though loss or damage resulting from a water back-up or overflow

                                                               18 is not covered under the main coverage form, attached to the Policy is an
                                                               19 Endorsement, Form CPR 04 0001 06 18, entitled “Water Back-Up And Sump
                                                               20 Overflow” (the “Back-Up & Overflow Endorsement”) which adds back limited
                                                               21 coverage. Specifically, the Back-Up & Overflow Endorsement provides as follows:
                                                               22        The following provision is added to Section A.5. Coverage Extensions:

                                                               23        Water Back-up And Sump Overflow
                                                                         (1)   We will pay for direct physical loss or damage to Covered
                                                               24
                                                                               Property caused by or resulting from:
                                                               25              (a)    Water which backs up through or overflows from a sewer
                                                               26                     or drain; . . .
                                                               27              ***
                                                               28

                                                                                                             4
509509.1                                                             PLAINTIFF GENERAL STAR INDEMNITY COMPANY’S COMPLAINT FOR DECLARATORY JUDGMENT
                                                               Case 2:20-cv-10432-MWF-SK Document 1 Filed 11/13/20 Page 5 of 8 Page ID #:5




                                                                1         (3)   The most we will pay under this endorsement, for the total of all
                                                                                covered loss and expense, is the applicable WATER BACK-UP
                                                                2
                                                                                AND SUMP OVERFLOW LIMIT shown in the Schedule. Such
                                                                3               Limit is part of, not in addition to, the Limit of Insurance
                                                                                applicable to the Covered Property.
                                                                4
                                                                          (4)   To the extent that the Water Exclusion might conflict with the
                                                                5               coverage provided under this endorsement, the Water Exclusion
                                                                6               does not apply to such coverage.
                                                                7         All other terms, conditions and exclusions remain unchanged.
                                                                8         15.   The Schedule on the Back-Up & Overflow Endorsement reflects that the

                                                                9 WATER BACK-UP AND SUMP OVERFLOW LIMIT is $10,000 each occurrence.
                                                               10 That $10,000 sublimit (the “Back-Up & Overflow Sublimit”) is shown on both the
                                                               11 Policy’s Commercial Property declarations and on the Back-Up & Overflow
                     Tel (310) 282-8088 • Fax (310) 282-8779
P.C.

                         1925 Century Park East, Suite 350




                                                               12 Endorsement itself.
                           Los Angeles, California 90067
Barbanel & Treuer,




                                                                          16.   By its express terms, the only form in the Policy that the Back-Up &
                                 Attorneys at Law




                                                               13
                                                               14 Overflow Endorsement modifies is the BPP coverage form, and it therefore does not
                                                               15 provide any coverage for business income or extra expense caused by or resulting
                                                               16 from water that backs up through or overflows from a sewer or drain.
                                                               17         THE WATER DAMAGE LOSS AT THE BLUE JAY HOUSE

                                                               18         17.   The Blue Jay House sustained water damage on or about March 4, 2020

                                                               19 (the “Loss”).
                                                               20        18. On or about March 9, 2020, Khaneh gave notice of the Loss to General

                                                               21 Star.
                                                               22         19.   General Star’s investigation of the Loss determined that the Loss resulted

                                                               23 from a blockage to one of the home plumbing lines caused by materials flushed down
                                                               24 a toilet, including but not limited to non-flushable wipes and a hand towel. Due to
                                                               25 the blockage, water that would normally flow through the pipe into the sewer instead
                                                               26 backed up and overflowed from a number of places including the toilet, the shower
                                                               27 drain, and other drains in the Blue Jay House, which then caused water damage to the
                                                               28 lower floors and the basement.

                                                                                                              5
509509.1                                                             PLAINTIFF GENERAL STAR INDEMNITY COMPANY’S COMPLAINT FOR DECLARATORY JUDGMENT
                                                               Case 2:20-cv-10432-MWF-SK Document 1 Filed 11/13/20 Page 6 of 8 Page ID #:6




                                                                1           THE DISPUTE BETWEEN GENERAL STAR AND KHANEH
                                                                2         20.    Pursuant to the plain terms of the Policy, absent the limited coverage
                                                                3 provided by the Back-Up & Overflow Endorsement, the Water Exclusion would
                                                                4 completely exclude coverage under the Policy's BPP coverage for the Loss with
                                                                5 respect to Khaneh’s property damage claims. Accordingly, the Back-Up & Overflow
                                                                6 Endorsement provides the only coverage for the Loss under the Policy, up to a
                                                                7 maximum limit of $10,000.
                                                                8         21.    Consequently, General Star’s liability to Khaneh for the property
                                                                9 damage portion of the Loss is subject to the Back-Up & Overflow Sublimit of
                                                               10 $10,000.
                                                               11         22.    Pursuant to the plain terms of the Policy, the Water Exclusion also
                     Tel (310) 282-8088 • Fax (310) 282-8779
P.C.

                         1925 Century Park East, Suite 350
                           Los Angeles, California 90067




                                                               12 completely excludes coverage under the Policy’s BI coverage for the Loss with
Barbanel & Treuer,
                                 Attorneys at Law




                                                               13 respect to Khaneh’s lost business income resulting from the Loss. Accordingly, no
                                                               14 coverage is available for the business income damage.
                                                               15         23.    General Star tendered payment of the full $10,000 sublimit to Khaneh
                                                               16 by check on or around August 13, 2020. Khaneh has refused to negotiate the check
                                                               17 tendered by General Star and has instead disputed General Star’s coverage position.
                                                               18         24.    Specifically, Khaneh disputes General Star’s coverage position by
                                                               19 contending that coverage for the Loss is not limited by the Water Exclusion or the
                                                               20 Back-Up & Overflow Sublimit and that, instead, the full Policy limits of $6,376,000
                                                               21 for building property, $100,000 for personal property, and $1,000,000 for business
                                                               22 income apply.
                                                               23                              FIRST CAUSE OF ACTION
                                                               24                               DECLARATORY RELIEF
                                                               25               ($10,000 in Coverage for Building and Personal Property)
                                                               26         25.    General Star realleges and incorporates by reference each and every
                                                               27 paragraph above as if fully set forth in this cause of action.
                                                               28         26.    An actual controversy has arisen and now exists between General Star

                                                                                                               6
509509.1                                                             PLAINTIFF GENERAL STAR INDEMNITY COMPANY’S COMPLAINT FOR DECLARATORY JUDGMENT
                                                               Case 2:20-cv-10432-MWF-SK Document 1 Filed 11/13/20 Page 7 of 8 Page ID #:7




                                                                1 and Khaneh regarding the application of the Water Exclusion and Back-Up &
                                                                2 Overflow Sublimit to the BPP portion of the Loss. Specifically, General Star contends
                                                                3 that coverage for the Loss under the Policy’s BPP coverage is limited to the $10,000
                                                                4 provided by the Back-Up & Overflow Endorsement. Khaneh disagrees and contends
                                                                5 that full policy limits apply to the BPP portion of the Loss.
                                                                6         27.    General Star has no other adequate remedy at law and a judicial
                                                                7 determination of the respective obligations of the parties to this action will terminate
                                                                8 the dispute over the actual controversy existing between General Star and Khaneh.
                                                                9         28.   Therefore, General Star seeks a judicial determination as to the parties’
                                                               10 rights and obligations under the Policy. Specifically, General Star seeks a declaration
                                                               11 that the Back-Up & Overflow Sublimit applies to the BPP portion of the Loss, and
                     Tel (310) 282-8088 • Fax (310) 282-8779
P.C.

                         1925 Century Park East, Suite 350
                           Los Angeles, California 90067




                                                               12 therefore, the full limits of the Policy do not apply and General Star’s obligation under
Barbanel & Treuer,
                                 Attorneys at Law




                                                               13 the Policy to indemnify Khaneh for the Loss with respect to property damage is
                                                               14 limited to $10,000.
                                                               15                            SECOND CAUSE OF ACTION
                                                               16                               DECLARATORY RELIEF
                                                               17                        (No Coverage for Lost Busines Income)
                                                               18         29.   General Star realleges and incorporates by reference each and every
                                                               19 paragraph above as if fully set forth in this cause of action.
                                                               20         30.   An actual controversy has arisen and now exists between General Star
                                                               21 and Khaneh regarding the application of the Water Exclusion and Back-Up &
                                                               22 Overflow Sublimit to the BI portion of the Loss. Specifically, General Star contends
                                                               23 that there is no coverage for Loss under the Policy’s BI coverage. Alternatively,
                                                               24 General Star contends to the extent such coverage did exist, it would be included in
                                                               25 the single limit of $10,000 that the Back-Up & Overflow Endorsement provides for
                                                               26 the Loss. Khaneh disagrees and contends that full policy limits apply to the business
                                                               27 income portion of the Loss.
                                                               28         31.    General Star has no other adequate remedy at law and a judicial

                                                                                                               7
509509.1                                                             PLAINTIFF GENERAL STAR INDEMNITY COMPANY’S COMPLAINT FOR DECLARATORY JUDGMENT
                                                               Case 2:20-cv-10432-MWF-SK Document 1 Filed 11/13/20 Page 8 of 8 Page ID #:8




                                                                1 determination of the respective obligations of the parties to this action will terminate
                                                                2 the dispute over the actual controversy existing between General Star and Khaneh.
                                                                3        32.    Therefore, General Star seeks a judicial determination as to the parties’
                                                                4 rights and obligations under the Policy. Specifically, General Star seeks a declaration
                                                                5 that the Water Exclusion applies to the BI coverage for the Loss, and therefore, that
                                                                6 no BI coverage is available for the Loss. Alternatively, General Star contends that
                                                                7 the full BI limits of the Policy do not apply, and General Star’s obligation under the
                                                                8 Policy to indemnify Khaneh for the Loss with respect to BI and BPP together is
                                                                9 limited to the Back-Up & Overflow Sublimit of $10,000.
                                                               10                                 PRAYER FOR RELIEF
                                                               11        WHEREFORE, General Star prays for judgment against Khaneh as follows:
                     Tel (310) 282-8088 • Fax (310) 282-8779
P.C.

                         1925 Century Park East, Suite 350
                           Los Angeles, California 90067




                                                               12        1.     For a judicial declaration that the Water Exclusion and the Back-Up &
Barbanel & Treuer,
                                 Attorneys at Law




                                                               13 Overflow Endorsement apply to the Loss and, therefore, General Star’s liability to
                                                               14 provide Khaneh with BPP coverage for the Loss under the Policy is limited to
                                                               15 $10,000;
                                                               16        2.     For a judicial declaration that the Water Exclusion applies to the Loss
                                                               17 and, therefore, General Star has no liability to Khaneh for the Loss under the Policy’s
                                                               18 BI coverage; and
                                                               19        For costs as provided by law, and for such other and further relief as this Court
                                                               20        deems just and proper.
                                                               21 DATED: November 13, 2020              BARBANEL & TREUER, P.C.
                                                               22                                          ALAN H. BARBANEL
                                                                                                           PAUL A. IMPELLEZZERI
                                                               23
                                                               24                                                  Alan H. Barbanel
                                                                                                        By:
                                                               25                                             ALAN H. BARBANEL
                                                               26                                             Attorneys for Plaintiff GENERAL STAR
                                                                                                              INDEMNITY COMPANY
                                                               27
                                                               28

                                                                                                               8
509509.1                                                             PLAINTIFF GENERAL STAR INDEMNITY COMPANY’S COMPLAINT FOR DECLARATORY JUDGMENT
